Judgment modified by striking out the provision for the award of money for support of the issue of the parties hereto and as so modified unanimously affirmed, in so far as appealed from, but with leave to respondent to move to vacate the judgment dismissing her counterclaim and for a new trial. This leave is granted in the interest of justice because of the stipulation of plaintiff to contribute fifteen dollars a week for the support of the child. In a matrimonial aetior, provision, for support of issue cannot be sustained in the absence of a judgment of separation *849or divorce. Findings of fact and conclusions of law inconsistent herewith are reversed and such new findings and conclusions will be made as may be necessary to sustain the judgment. Lazansky, P. J., Kapper, Hagarty, Scudder and Tompkins, JJ., concur. Settle order on notice.